In re State Industries Inc.; — Defendants); Applying for Writ of Certiorari and/or Review; to the Court of Appeal, First Circuit, Number 87-CA-0548; Parish of East Baton Rouge 19th Judicial District Court Div. “K” Number 261,944.
Granted in part and denied in part. Remanded to Court of Appeal to clarify judgment. Otherwise denied.
LEMMON, J., concurs. The amended judgment apportioned only fifty-five (or originally sixty-five) per cent of the fault in this case. The Court of Appeal, 526 So.2d 479, erred in not quantifying one hundred per cent of the fault in the case.
COLE, J., would grant the writ.